    Case 2:17-cv-02797-NJB-DMD Document 164-1 Filed 02/21/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RODNEY GRANT
                                          *                 CIVIL ACTION
                                          *
VERSUS                                    *                 NUMBER: 17-02797
                                          *
MARLIN GUSMAN                             *                 SECTION “G”
CARMEN DESADIER                           *                 JUDGE JOLIVETTE BROWN
SIDNEY HOLT                               *
DJUANA BIERRIA                            *                 MAGISTRATE “3”
JAMES LEBLANC                             *                 JUDGE DOUGLAS
TIMOTHY HOOPER                            *
CHRIS STINSON                             *
LASALLE MANAGEMENT COMPANY                *
JOHN DOES 1-10                            *
ABC INSURANCE COMPANIES 1-10              *
*******************************************
                     DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                     UNDISPUTED FACTS IN SUPPORT OF MSJ

       NOW INTO COURT, through undersigned counsel, come defendants herein, Sheriff

Marlin N. Gusman, Major Sidney Holt, and Deputy Corey Amacker who in accordance with

Local Rule 56.2, submit this statement in which they contest or dispute the facts alleged by

plaintiff to be undisputed in his Motion for Summary Judgment.

       1. “Inmates have a right to be released after their sentence is complete.”

          Constested as not being fact, but a conclusion of law. Further contested as to it being

          a material fact, as plaintiff’s sentence was never complete. Only material facts are

          allowed to be listed per Local Rule 56.1.

       2. “Rodney Grant was sentenced on June 30, 2016 to one year with credit for time

          served from 9-14-08 to 2015. “




                                               1
     Case 2:17-cv-02797-NJB-DMD Document 164-1 Filed 02/21/20 Page 2 of 3



             Contested as not being material, as the referenced sentence is vacated 1 and is an

             absolute nullity as if it never occurred. 2 Only material facts are allowed to be listed

             per Local Rule 56.1.

         3. On June 30, 2016, Judge Buras asked the Sheriff’s attorney, Blake Arcuri, to

             expedite DOC processing relative to Rodney Grant.

             Uncontested.

         4. On June 30, 2016, OPSO Defendants received an email that said that Rodney

             Grant “really shouldn’t have to actually serve any time once DOC processes it.”

             Uncontested factually, but contested as to it being a material fact. Plaintiff quotes an

             opinion of an attorney based upon representations made not by Judge Buras, but by

             Mr. Grant’s defense counsel from the Orleans Public Defender. 3 Only material facts

             are allowed to be listed per Local Rule 56.1.

         5. OPSO drove Rodney Grant’s paperwork to the DOC on July 7, 2016.

             Uncontested factually, but contested as to it being material, as the referenced

             paperwork is relative to a sentence which is sentence is vacated 4 and is an absolute

             nullity as if it never occurred. Only material facts are allowed per Local Rule 56.1.




1
  See Exhibit 136-6, Docket Master showing vacated sentence.
2
  U.S. v. Castrelllon, 956 F.2d 1165 (7th Cir. 1982)(citing United States v. Barnes, 948 F.2d 325, 330 (7th Cir.1991).
“A sentencing court, therefore, must begin the resentencing hearing with a ‘clean slate. . .’” Id. Whether parties
raised issues during the hearing on the original, now vacated, sentence is irrelevant. Id., citing United States v.
Shaw, 883 F.2d 10, 12 (5th Cir.), cert. denied, sub nom. Baker v. United States, 493 U.S. 983 (1989).
3
  R. Doc. 136-11.
4
  See Exhibit 136-6, Docket Master showing vacated sentence.

                                                          2
    Case 2:17-cv-02797-NJB-DMD Document 164-1 Filed 02/21/20 Page 3 of 3



                                            Respectfully submitted,

                                            ORLEANS PARISH SHERIFF’S OFFICE

                                            /s/Laura Cannizzaro Rodrigue____________
                                            Blake J. Arcuri (LSBN 32322)
                                            Freeman R. Matthews (LSBN 9050)
                                            2800 Perdido St.
                                            New Orleans, LA 70119
                                            Telephone: 504.202.9404; Fax: 504.202.9454
                                            arcurib@opso.us ; rodriguela@opso.us
                                            Counsel for Sheriff Gusman,
                                            Major Holt, & Dep. Amacker




                                       CERTIFICATE

       I hereby certify that on the 21st day of February, 2020 I have caused the foregoing to be

served upon all counsel of record via the Court’s CM/ECF system.



                                                          /s/Laura Cannizzaro Rodrigue____
                                                          Laura C. Rodrigue




                                               3
